 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID FLORENCE,                                     Case No.: 3:19-cv-0446-CAB-KSC
     CDCR #H-42260,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
     A. BENROSTROL, et al.
16
                                     Defendants.         AND
17
                                                         2) DISMISSING COMPLAINT FOR
18
                                                         FAILING TO STATE A CLAIM
19                                                       PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                         AND § 1915A(b)
20
21
22         Plaintiff, David Florence, an inmate currently incarcerated at North Kern State
23   Prison (“NKSP”) located in Delano, California has filed a civil rights Complaint pursuant
24   to 42 U.S.C. § 1983 (ECF No. 1). In addition, Plaintiff has filed a certified copy of his
25   inmate trust account statement which the Court liberally construes as a Motion to Proceed
26   In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
27   ///
28   ///

                                                     1
                                                                              3:19-cv-0446-CAB-KSC
 1   A.    Plaintiff’s IFP Motion
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 8   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
 9   Bruce v. Samuels, __ S. Ct. __, 136 S. Ct. 627, 629 (U.S. 2016); Williams v. Paramo,
10   775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
11   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002).
13         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
21   custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                 3:19-cv-0446-CAB-KSC
 1         As noted above, Plaintiff has submitted a certified copy of his inmate trust account
 2   statement pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2. His trust account
 3   statement indicates he has insufficient funds from which to pay a partial initial filing fee
 4   at this time. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
 5   prohibited from bringing a civil action or appealing a civil action or criminal judgment
 6   for the reason that the prisoner has no assets and no means by which to pay the initial
 7   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
 8   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
 9   based solely on a “failure to pay . . . due to the lack of funds available to him when
10   payment is ordered.”).
11         Therefore, the Court grants Plaintiff leave to proceed IFP and directs the Acting
12   Secretary for the California Department of Corrections and Rehabilitation (“CDCR”) to
13   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and
14   forward them to the Clerk of the Court pursuant to the installment payment provisions set
15   forth in 28 U.S.C. § 1915(b)(1). See id.
16   B.    Legal Standards for Screening Complaint Pursuant to 28 U.S.C.
           §§ 1915(e)(2)(B) and 1915A(b)
17
18         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
19   Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
20   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
21   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
22   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
23   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
24   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
25   the targets of frivolous or malicious suits need not bear the expense of responding.’”
26   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
27   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
28   ///

                                                   3
                                                                                3:19-cv-0446-CAB-KSC
 1         “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 4   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 5   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 8   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 9   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10         1.     Plaintiff’s allegations
11         Plaintiff has filed a nearly one hundred and fifty (150) page Complaint in which he
12   names forty-five (45) defendants. (ECF No. 1.) Plaintiff alleges constitutional
13   violations by Richard J. Donovan Correctional Facility (“RJD”) prison officials when he
14   was housed there in from August of 2013 to September of 2014. Id. at 1, 8-23.
15         2.     42 U.S.C. § 1983
16         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
17   privileges, or immunities secured by the Constitution and laws” of the United States.
18   Wyatt v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must
19   allege two essential elements: (1) that a right secured by the Constitution or laws of the
20   United States was violated, and (2) that the alleged violation was committed by a person
21   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of
22   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
23         3.     Rule 8
24         As an initial matter, the Court finds that Plaintiff’s Complaint fails to comply with
25   Rule 8. Rule 8 of the Federal Rules of Civil Procedure provides that in order to state a
26   claim for relief in a pleading it must contain “a short and plain statement of the grounds
27   for the court’s jurisdiction” and “a short and plain statement of the claim showing that the
28   pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(1) & (2). See McHenry v. Renne, 84 F.3d

                                                     4
                                                                                   3:19-cv-0446-CAB-KSC
 1   1172, 1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was
 2   “argumentative, prolix, replete with redundancy, and largely irrelevant”); Cafasso,
 3   United States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th
 4   Cir. 2011) (citing cases upholding Rule 8 dismissals where pleadings were “verbose,”
 5   “confusing,” “distracting, ambiguous, and unintelligible,” “highly repetitious,” and
 6   comprised of “incomprehensible rambling,” while noting that “[o]ur district courts are
 7   busy enough without having to penetrate a tome approaching the magnitude of War and
 8   Peace to discern a plaintiff’s claims and allegations.”).
 9           Plaintiff is also admonished that he must comply with Local Rule 8.2 which
10   requires, in part, that “[c]omplaints by prisoners under the Civil Rights Act, 42 U.S.C.
11   § 1983, must be legibly written or typewritten on forms supplied by the court” and
12   “[a]dditional pages not to exceed fifteen (15) in number may be included with the court
13   approved form complaint, provided the form is completely filled in to the extent
14   applicable.” S.D. CivLr 8.2(a). Here, Plaintiff has filed a nearly one hundred and fifty
15   (150) page Complaint, which well exceeds the number of pages permitted by the local
16   rule.
17           4.    Statute of Limitations
18           Plaintiff’s claims arise from the time he was housed at RJD which ranges from
19   April of 2013 to September of 2014. See Compl. at 1. “A claim may be dismissed [for
20   failing to state a claim] on the ground that it is barred by the applicable statute of
21   limitations only when ‘the running of the statute is apparent on the face of the
22   complaint.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969
23   (9th Cir. 2010) (quoting Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir.
24   2006)). “‘A complaint cannot be dismissed unless it appears beyond doubt that the
25   plaintiff can prove no set of facts that would establish the timeliness of the claim.’” Id.
26   (quoting Supermail Cargo, Inc. v. U.S., 68 F.3d 1204, 1206 (9th Cir. 1995)); see also
27   Cervantes v. City of San Diego, 5 F.3d 1273, 1276-77 (9th Cir. 1993) (where the running
28   of the statute of limitations is apparent on the face of a complaint, dismissal for failure to

                                                    5
                                                                                 3:19-cv-0446-CAB-KSC
 1   state a claim is proper, so long as Plaintiff is provided an opportunity to amend in order to
 2   allege facts which, if proved, might support tolling); see also Tahoe-Sierra Pres. Council,
 3   Inc. v. Tahoe Reg’l Planning Agency, 216 F.3d 764, 788 (9th Cir. 2000) (court may raise
 4   the defense of statute of limitations sua sponte), overruled on other grounds by Gonzalez
 5   v. Arizona, 677 F.3d 383, 389 (9th Cir. 2011) (en banc); Hughes v. Lott, 350 F.3d 1157,
 6   1163 (11th Cir. 2003) (upholding sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)
 7   of prisoner’s time-barred complaint).
 8         Because section 1983 contains no specific statute of limitation, federal courts apply
 9   the forum state’s statute of limitations for personal injury actions. Jones v. Blanas, 393
10   F.3d 918, 927 (9th Cir. 2004); Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004);
11   Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Before 2003, California’s statute of
12   limitations was one year. Jones, 393 F.3d at 927. Effective January 1, 2003, the
13   limitations period was extended to two. Id. (citing CAL. CIV. PROC. CODE § 335.1). The
14   law of the forum state also governs tolling. Wallace v. Kato, 549 U.S. 384, 394 (2007)
15   (citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)); Jones, 393 F.3d at 927 (noting
16   that in actions where the federal court borrows the state statute of limitation, the federal
17   court also borrows all applicable provisions for tolling the limitations period found in
18   state law).
19         Under California law, the statute of limitations for prisoners serving less than a life
20   sentence is tolled for two years. CAL. CIV. PROC. CODE § 352.1(a); Johnson v. California,
21   207 F.3d 650, 654 (9th Cir. 2000), overruled on other grounds, 543 U.S. 499 (2005).
22   Accordingly, the effective statute of limitations for most California prisoners is three
23   years for claims accruing before January 1, 2003 (one year limitations period plus two
24   year statutory tolling), and four years for claims accruing thereafter (two year limitations
25   period plus two years statutory tolling). In addition, the limitations period for prisoners is
26   tolled while the “prisoner completes the mandatory exhaustion process.” Brown v. Valoff,
27   422 F.3d 926, 943 (9th Cir. 2005).
28   ///

                                                   6
                                                                                3:19-cv-0446-CAB-KSC
 1         Unlike the length of the limitations period, however, “the accrual date of a § 1983
 2   cause of action is a question of federal law that is not resolved by reference to state law.”
 3   Wallace, 549 U.S. at 388; Hardin, 490 U.S. at 543-44 (federal law governs when a
 4   § 1983 cause of action accrues). “Under the traditional rule of accrual ... the tort cause of
 5   action accrues, and the statute of limitation begins to run, when the wrongful act or
 6   omission results in damages.” Wallace, 549 U.S. at 391. Put another way, “[u]nder
 7   federal law, a claim accrues when the plaintiff knows or has reason to know of the injury
 8   which is the basis of the action.” Maldonado, 370 F.3d at 955; TwoRivers v. Lewis, 174
 9   F.3d 987, 991 (9th Cir. 1999).
10         Here, Plaintiff’s claims accrued in 2013 and 2014. See Compl. at 1. Thus,
11   assuming Plaintiff is not serving a life sentence, he is entitled to an additional two (2)
12   years of statutory tolling pursuant to CAL. CIV. PROC. CODE § 352.1(a). Johnson, 207
13   F.3d at 654; see also Jones, 393 F.3d at 928 n.5 (noting that “California courts have read
14   out if the statute the qualification that the period of incarceration must be ‘for a term less
15   than for life’ in order for a prisoner to qualify for tolling.”). Consequently, based on the
16   face of Plaintiff’s own pleading, it is clear Plaintiff’s claims fall far outside California’s
17   two-year statute of limitations, even including all presumed periods of tolling provided
18   by statute. See Wallace, 591 U.S. at 391; Maldonado, 370 F.3d at 955; CAL. CODE CIV.
19   PROC. § 335.1 (tolling statute of limitations “for a maximum of 2 years” during a
20   prisoner’s incarceration).
21         Finally, Plaintiff’s claims could be considered timely if, in his Complaint, he
22   alleges facts sufficient to show the limitations period may be equitably tolled. See
23   Cervantes, 5 F.3d at 1276-77. Generally, federal courts also apply the forum state’s law
24   regarding equitable tolling. Fink, 192 F.3d at 914; Bacon v. City of Los Angeles, 843 F.2d
25   372, 374 (9th Cir.1988). Under California law, however, Plaintiff must meet three
26   conditions to equitably toll the statute of limitations: (1) he must have diligently pursued
27   his claim; (2) his situation must be the product of forces beyond his control; and (3)
28   Defendants must not be prejudiced by the application of equitable tolling. See Hull v.

                                                    7
                                                                                  3:19-cv-0446-CAB-KSC
 1   Central Pathology Serv. Med. Clinic, 28 Cal. App. 4th 1328, 1335 (Cal. Ct. App. 1994);
 2   Addison v. State of California, 21 Cal.3d 313, 316-17 (Cal. 1978); Fink, 192 F.3d at 916.
 3   As currently pleaded, however, the Court finds Plaintiff has failed to plead any facts
 4   which, if proved, would support any plausible claim for equitable tolling. See Cervantes,
 5   5 F.3d at 1277; Iqbal, 556 U.S. at 679; Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.
 6   1993) (plaintiff carries the burden to plead facts which would give rise to equitable
 7   tolling); see also Kleinhammer v. City of Paso Robles, 385 Fed. Appx. 642, 643 (9th Cir.
 8   2010).
 9         Accordingly, the Court finds the running of the statute of limitations is apparent on
10   the face of Plaintiff’s Complaint, and therefore he has failed to state a claim upon which
11   section 1983 relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); § 1915A(b)(1).
12         5.     Leave to Amend
13         A pro se litigant must be given leave to amend his or her complaint to state a claim
14   unless it is absolutely clear the deficiencies of the complaint cannot be cured by
15   amendment. See Lopez, 203 F.3d at 1130 (noting leave to amend should be granted when
16   a complaint is dismissed under 28 U.S.C. § 1915(e) “if it appears at all possible that the
17   plaintiff can correct the defect”). Therefore, while the Court finds Plaintiff’s Complaint
18   fails to state any claim upon which relief can be granted, it will provide him a chance to
19   fix the pleading deficiencies discussed in this Order. See Akhtar v. Mesa, 698 F.3d 1202,
20   1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
21   C.    Conclusion and Order
22         Good cause appearing, the Court:
23         1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
24   (ECF No. 2).
25         2.     DIRECTS the Acting Secretary of the CDCR, or his designee, to collect
26   from Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
27   monthly payments from his account in an amount equal to twenty percent (20%) of the
28   preceding month’s income and forwarding those payments to the Clerk of the Court each

                                                  8
                                                                               3:19-cv-0446-CAB-KSC
 1   time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
 2   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
 3   ASSIGNED TO THIS ACTION.
 4         3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
 5   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 6         4.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 7   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). as well as for
 8   failing to comply with Fed.R.Civ.P. 8 and GRANTS him forty-five (45) days leave from
 9   the date of this Order in which to file an Amended Complaint which cures all the
10   deficiencies of pleading noted. Plaintiff’s Amended Complaint must be complete in itself
11   without reference to his original pleading. Defendants not named and any claims not re-
12   alleged in the Amended Complaint will be considered waived. See S.D. Cal. CivLR 15.1;
13   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
14   1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693
15   F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which
16   are not re-alleged in an amended pleading may be “considered waived if not repled.”).
17         If Plaintiff chooses to file an amended pleading, he must also comply with S.D.
18   CivLr 8.2(a).
19         5.    DIRECTS the Clerk of Court to mail to Plaintiff, together with this Order, a
20   blank copy of the Court’s form “Complaint under the Civil Rights Act, 42 U.S.C.
21   § 1983” for his use in amending.
22         IT IS SO ORDERED.
23   Dated: April 22, 2019
24
25
26
27
28

                                                 9
                                                                            3:19-cv-0446-CAB-KSC
